Case: 2:17-cv-00372-MHW-KAJ Doc #: 88 Filed: 01/31/19 Page: 1 of 2 PAGEID #: 6592



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



CENTER FOR BIOLOGICAL
DIVERSITY, et al.,

                        Plaintiffs,

                                                      Civil Action 2:17-cv-372
       vs.                                            Judge Michael H. Watson
                                                      Magistrate Judge Jolson
U.S. FOREST SERVICE, et al.,

                        Defendants.


                                             ORDER

       This matter is before the Court on the parties’ Joint Motion to Amend Case Management

Plan (Doc. 87).     For good cause shown, the Joint Motion is GRANTED.              The summary

judgment briefing schedule is revised as follows:

       •     Federal Defendants shall file their cross-motion for summary judgment/opposition to
             Plaintiffs’ motion for summary judgment on or before February 21, 2019;

       •     Intervenor Defendants shall file their cross-motion for summary judgment/opposition
             to Plaintiffs’ motion for summary judgment on or before February 28, 2019;

       •     Plaintiffs shall file their reply in support of their motion for summary
             judgment/opposition to Federal Defendants’ and Intervenor Defendants’ cross-
             motions for summary judgment on or before March 28, 2019;

       •     Federal Defendants shall file their reply in support of their cross-motion for summary
             judgment on or before April 25, 2019;

       •     Intervenor Defendants shall file their reply in support of their cross-motions for
             summary judgment on or before May 2, 2019;

       •     Oppositions to Plaintiffs’ Motion to Take Judicial Notice (Doc. 84) shall be due
             concurrently with the Defendants and Defendant-Intervenors’ respective deadlines for
Case: 2:17-cv-00372-MHW-KAJ Doc #: 88 Filed: 01/31/19 Page: 2 of 2 PAGEID #: 6593



           their cross-motions for summary judgment, and any reply shall be due concurrently
           with Plaintiffs’ reply in support of their motion for summary judgment.

       •   All page limits approved in the Court’s November 9, 2018 order remain the same.

       IT IS SO ORDERED.



Date: January 31, 2019                                   s/ Kimberly A. Jolson
                                                         Kimberly A. Jolson
                                                         United States Magistrate Judge
